W. Allen, J.
A witness for the petitioner, who gave his opinion, as an expert, of the value of the land taken, was asked by the petitioner to state all the reasons upon which he founded his judgment as to the value to which he had testified. The witness stated, among other reasons, the knowledge he had of sales of land in the neighborhood, the sales not being such as were competent evidence of the value of the petitioner’s land. The petitioner asked for the particulars of such sales, but the court excluded them, and did not allow the witness to state, as a reason for his opinion, the specific prices paid for particular lots of land. We think that the evidence was properly ex-, eluded. A party cannot put in evidence incompetent facts under the guise of fortifying the opinion of his witness, even if the evidence might have been properly admitted on cross-examination to test the opinion of the expert. As the sales were not evidence, they were only the acts or declarations showing the opinion of third persons. The fact that the witness founded his judgment upon opinions expressed by declarations or acts of third persons, did not make such declarations or acts competent either as substantive evidence or to sustain the opinion of the witness. Such evidence goes far beyond stating the grounds or reasons of the opinion. See Keith v. Lothrop, 10 Cush. 453; Dickenson v. Fitchburg, 13 Gray, 546; Edmands v. Boston, 108 Mass. 535.
A witness for the petitioner, who had testified that his opinion of the value of the land was formed from sales of land that he knew of, was asked on cross-examination what lot of land, of the sale of which he knew, was nearest to the petitioner’s land, and specified the lot. On re-examination the witness was asked at what price the land was sold, and the question was properly excluded. The price was not competent in itself, and was not made so by the examination of the respondent.
The petitioner offered to prove the price at which two lots of land, about eight hundred feet from the petitioner’s land on the *172opposite side of the same street, were sold about three and a half years after the taking of the petitioner’s land. The evidence was excluded, although evidence of the same witness to the price paid about the same time for similar land adjoining this, but nearer to the petitioner’s land, was admitted. The evidence is not reported, and the reasons for admitting one sale and rejecting the other do not appear; but whatever they may have been, the petitioner has no ground for complaint, and would have had none, had both been excluded.
The other exceptions are to the admission of evidence of sales of several parcels of land in the neighborhood of the petitioner’s land, and before and after the time when it was taken, and of the prices paid on such sales. The evidence in regard to such sales is set out in the exceptions, and we think fully justified the court in admitting them. Roberts v. Boston, 149 Mass. 346, and cases cited. Exceptions overruled.